                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


AUTHER, et al.
vs.                                         Civil Action No.:      4:18-cv-23-DMB-JMV
MERITOR, INC., et al.

GREEN, et al.
vs.                                         Civil Action No.:      4:18-cv-24-DMB-JMV
MERITOR, INC., et al.

TURNER, et al.
vs.                                         Civil Action No.:      4:18-cv-25-DMB-JMV
MERITOR, INC., et al.

                                            ORDER

       The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended and adopted as follows:



      Event                                                                   Date
      Deadline to depose all remaining plaintiffs and any witnesses
1.    identified during those depositions                                     8/20/20
2.    Summary Judgment and Daubert-type Motions deadline                      10/16/20
      Oppositions to Summary Judgment and Daubert-type Motions
3.    deadline                                                                11/16/20
      Replies in support of Summary Judgment and Daubert-type Motions
4.    deadline                                                        11/30/20
5.    Pretrial Statement Due                                                  TBD
6.    Final Pretrial                                                          TBD
7.    Trial                                                                   TBD

       In each of these cases, only one consolidated motion for summary judgment may be filed

by the Meritor Defendants (Meritor, Inc., Rockwell Automation, Inc., and The Boeing Company)

and only one consolidated motion for summary judgment may be filed by the plaintiffs in each

case. Each summary judgment motion filed may not exceed a total of 12 pages, excluding

exhibits. For any summary judgment motion filed in each case, the original and reply
memorandum briefs together may not exceed a total of 85 pages. Any opposition memorandum

may not exceed 85 pages.


             SO ORDERED this 30th day of March, 2020.


                                         /s/ Jane M. Virden
                                         UNITED STATES MAGISTRATE JUDGE




                                            2
